IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                      NOS. WR-88,807-01, WR-88,807-02 & WR-88,807-03


                           EX PARTE DANIEL DANGER, Applicant


                  ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                       CAUSE NOS. 15307-A, 15308-A & 15309-A
                           IN THE 21ST DISTRICT COURT
                            FROM BURLESON COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of tampering

with physical evidence and two charges of violations of motor fuel tax requirements. He was

sentenced to ten years’ imprisonment in each case.

        Applicant contends that his counsel rendered ineffective assistance because counsel failed

to timely file a notice of appeal.

        Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington,
                                                                                                     2

466 U.S. 668 (1984); Ex parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App. 1999); Ex parte

Axel, 757 S.W.2d 369 (Tex. Crim. App. 1988). In these circumstances, additional facts are needed.

As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim. App. 1960), the trial court is

the appropriate forum for findings of fact. The trial court shall order counsel to respond to

Applicant’s claim of ineffective assistance of counsel. The trial court may use any means set out in

TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

       If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

       The trial court shall make findings of fact and conclusions of law as to whether Applicant

was denied his right to meaningful appeals because Applicant’s counsel failed to timely file notices

of appeal. The trial court shall also make any other findings of fact and conclusions of law that it

deems relevant and appropriate to the disposition of Applicant’s claim for habeas corpus relief.

       These applications will be held in abeyance until the trial court has resolved the fact issues.

The issues shall be resolved within 90 days of this order. Supplemental transcripts containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.



Filed: September 12, 2018
Do not publish